Name: 91/291/EEC: Decision of the European Parliament of 16 April 1991 granting a discharge to the Commission in respect of the financial management of the fifth European Development Fund for the 1989 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1991-06-11

 Avis juridique important|31991D029191/291/EEC: Decision of the European Parliament of 16 April 1991 granting a discharge to the Commission in respect of the financial management of the fifth European Development Fund for the 1989 financial year Official Journal L 146 , 11/06/1991 P. 0033 - 0033DECISION OF THE EUROPEAN PARLIAMENT of 16 April 1991 granting a discharge to the Commission in respect of the financial management of the fifth European Development Fund for the 1989 financial year (91/291/EEC) THE EUROPEAN PARLIAMENT, - having regard to the Treaty, - having regard to the second ACP-EEC LomÃ © Convention (1), - having regard to the balance sheets and administrative accounts of the fourth, fifth and sixth European Development Funds for the 1989 financial year (COM(90) 148 final), - having regard to the report of the Court of Auditors for the 1989 financial year, and the replies of the institutions (2), - having regard to the recommendation of the Council of 18 March 1991 concerning the granting of this discharge (Doc. C3-0172/91), - whereas the Treaty of 22 July 1975 empowers the European Parliament to give discharge in respect of the financial management of the Community, - having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (Doc. A3-0070/91), 1. Grants a discharge to the Commission in respect of the financial management of the fifth European Development Fund for the 1989 financial year on the basis of the following amounts: - revenue: ECU 400 979 417,30; - payments: ECU 240 684 140,15; 2. Records its observations in the resolution which forms part of this decision (3); 3. Instructs its President to forward this decision and the resolution containing its observations to the Commission, the Council, the Court of Auditors and the European Investment Bank and to have them published in the Official Journal of the European Communities (L series). Done at Strasbourg, 16 April 1991. The Secretary-General The President Enrico VINCI Enrique BARON CRESPO (1) OJ No L 347, 22. 12. 1980, p. 1. (2) OJ No C 313, 12. 12. 1990, p. 1. (3) See page 35 of this Official Journal.